UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported):January 20, Gulf Onshore, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 01-28911 91-1869677 (Commission File Number) (IRS Employer Identification Number) 4310 Wiley Post Rd., Ste. 201, Addison, Texas 75001 Address of principal executive offices) 972-788-4500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 20, 2009, Mark Smith resigned as an officer and director of the Company.Mr. Smith cited unspecified personal reasons for his resignation.A copy of Mr. Smith’s resignation letter is attached hereto as an exhibit, and, in accordance with the provisions hereof, a copy of this disclosure has been provided to him for comment or response. On January 29, 2009, Earl Moore resigned as an officer and director of the Company.Mr. Moore cited unspecified personal reasons for his resignation.A copy of Mr. Moore’s resignation letter is attached hereto as an exhibit, and, in accordance with the provisions hereof, a copy of this disclosure has been provided to him for comment or response. Item 9.01 Financial Statements and Exhibits Exhibits 17.1 Smith Resignation 17.2 Moore Resignation SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. January 29, 2009 Gulf Onshore, Inc. /s/ Jeffrey Joyce Jeffrey Joyce,President 2
